DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Aug. 4, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 
The status of claims is as follows: 
Claims 1–8, 11–24, and 27–32 remain pending and are examined with Claims 1, 11, 17, and 27 in independent form.
Claims 1, 11, 17, and 27 are presently amended. 
Claims 9, 10, 25, and 26 were previously cancelled. 
No Claims are added.


Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 27, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.

Response to Arguments
35 U.S.C. § 101 Argument

	Applicant argues the amended claims are integrated into a practical application “because an unsupervised machine learning model is not a generic computer element. An off-the-shelf computer does not include an unsupervised machine learning model. [an unsupervised machine learning model] is an additional element that implements the alleged judicial exception with, or uses the alleged judicial exception in conjunction with, a particular machine or manufacture that is integral to the claims … [and] applies or uses the alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the alleged exception.” Applicant’s Reply at *15–6. Examiner respectfully disagrees. Applicant’s Specification  discloses the unsupervised machine learning model is a generic, off-the-shelf, algorithm known in the prior art to a PHOSITA at the time of filing. The claims merely recite using the model to receive input and to produce an output, a function of any model, without disclosing any details for how the model produces the output. Using a known model in the way it is ordinary used is not a practical application.
	Applicant’s Specification discloses the “unsupervised machine learning model” may “detect when a new financial transaction is unlike previous transactions” and may be any of the following exemplary algorithms: “k-means clustering, mixture models, hierarchical clustering, Neural Networks, autoencoders, Deep Belief Nets, Hebbian Learning, Generative Adversarial Networks, and self-organizing maps.” Spec., ¶ [0043]. Applicant does not aver they invented a new unsupervised learning algorithm but takes the position that the unsupervised machine learning algorithm could be any known model and is so well known to those of ordinary skill in the art that no explanation of the model is needed under 35 U.S.C. § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”); MPEP § 2164.01 (“A patent need not teach, and preferably omits, what is well known in the art.”) (citing cases).
	Independent Claims 11 and 27, the claims at issue, merely recite that model is used. For example, the model receives “input” “about previous financial transactions performed by a consumer” and “information about the [current] financial transaction” and produces an output that the current transaction is an “anomaly transaction” without further describing how the determining step is performed. The model itself is created outside of the claimed invention and as explained supra can be created in known way. This describes a solution merely at the level of a “generic black box” for determining an “anomaly transaction” and reads neatly on “use a computer” to do it. MPEP § 2106.05(f). Alternatively, the “unsupervised machine learning” characterization of the claimed “model” is merely descriptive and imparts no functional aspect to the claimed “model” because it is claimed in a generic way, receiving input and producing out like any model. Thus, Examiner finds that Applicant’s own disclosure is sufficient by itself to readily conclude that the additional element of an “unsupervised machine learning model” does not limit the abstract idea exception and does not amount to a practical application under Step 2A, Prong Two.
Applicant argues the “claims recite an intermediary computer system that modifies the typical credit card transaction by modifying the transaction information to specify a financial account that is not the account number of the original transaction.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies identified by  italics are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Spec., ¶ [0011] (Techniques are described herein for linking a "multi-account payment card" of a consumer with multiple financial accounts of the consumer.”). Alternatively, Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. 
35 U.S.C. § 103 Argument

Applicant argues prior art Dickleman does not teach, suggest, or disclose the amended claim limitations which recite, in pertinent part, “determining, using the unsupervised machine learning model, that the financial transaction is an anomaly transaction,” “wherein an anomaly transaction is a financial transaction of the consumer that is determined by the unsupervised machine learning model to be unlike the previous financial transactions performed by the consumer using the plurality of financial accounts.” Applicant’s Reply at *17–21. Examiner respectfully disagrees. An “anomaly transaction” is defined by the claims as: (1) determined using an unsupervised machine learning model; (2) a financial transaction of the consumer; and (3) unlike previous financial transactions performed by the consumer [with] the plurality of [the consumer’s] financial accounts. Dickleman discloses (1) and (2) in ¶ [0093] (“In another buyer-account-selection algorithm, the algorithm uses a database of prior history to determine the buyer accounts. In a specific example, an unsupervised learning algorithm can be employed.”). Thus, Applicant’s argument turns on the broadest reasonable interpretation in view of Applicant’s Specification of (3) “unlike previous financial transactions.” The claims recite in very broad language the type of information “input” to the unsupervised machine learning that determines an “anomaly transaction” as “information about previous financial transactions” and “information about the financial transaction.” Applicant’s Specification does not disclose what type of “information about previous transactions” or the [current] financial transaction” is input to the unsupervised machine learning model but does describe in exemplary language with an analogy that an amount of the transaction above a threshold value could result in a “detected [ ] transaction anomaly. Spec., ¶ [0045]. However, the claims do not recite these details contained solely in the Specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, “unlike previous financial transactions” is interpreted under BRI as “any difference in the current financial transaction and previous financial transactions such as the transaction amount, date, time, or medical, non-medical, personal, or business categorization (label).” Dickleman discloses said limitation. See at least Dickleman, ¶ [0090], The business rules and related algorithms use the data in Tables 1 and 2 as inputs in the selection of a buyer account to associate with the particular group. Although not shown, buyer-specific data (e.g., account limits/balances, buyer selected preferences, buyer credit-history or other buyer data) can also be used in selection of a buyer account.” “Sets of input data can be input into the algorithm(s). The output of the algorithm (s) can include the desired account type(s) for each set of input data. This results in a matching between each set and specific types of accounts.” ¶ [0091]. As account limits/balances of the selected account are considered, it reasonably suggests that if a purchase amount exceed the account credit limit or balance, an alternate account would be selected, as explained in Dickleman, ¶¶ [0072], [0076]. Alternatively, “For example, a previously unknown identifier or combination of transaction data is first compared against the lookup table. Assuming that the lookup table does not have an entry for the identifier [i.e., an anomaly], categorization can be determined for the identifier.” The “anomaly transaction” being “unlike previous transactions” is previously unknown transaction data. Alternatively, The “anomaly transaction” being “unlike previous transactions” could be a first medical transaction or a first non-medical transaction as indicated in Dickleman, Figs. 1 & 2. The first transaction of a particular type is “unlike previous transactions” of another type.
Applicant argues “Dickleman does not teach any determination of whether a medically-related transaction is anomalous for a given buyer based on past transactions by the given buyer.” Applicant’s Reply at *19. Examiner respectfully disagrees. The first transaction of a particular type (medical or non-medial) is “unlike previous transactions” of another type as explained supra.
Applicant argues “Dickleman does not teach or suggest using the unsupervised machine learning model to determine whether a particular financial transaction is an anomaly transaction for a given buyer, wherein an anomaly transaction is a financial transaction that is unlike previous financial transactions performed by the consumer using the plurality of financial accounts.” Applicant’s Reply at *20. Dickleman discloses using an unsupervised machine learning model to determine a medial or non-medial account. The first transaction of a particular type (medical or non-medial) is “unlike previous transactions” of the other type as explained supra.
Applicant argues “Dickleman does not teach or suggest one or more financial accounts designated for use with anomaly transactions.” Applicant’s Reply at *20. Examiner respectfully disagrees. Dickleman discloses what is claimed. The claims recite “based on the unsupervised machine learning model determining that the financial transaction is an anomaly transaction, selecting the first financial account of the plurality of financial accounts.” Dickleman discloses selecting one account of the plurality of possible accounts or more than one account at the same time. E.g., Dickleman, ¶ [0080]. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues “Dickleman does not teach using the unsupervised machine learning model to determine that a transaction is an anomaly transaction, because the medically-related group designation is an input to the algorithm, not an output of the algorithm.” Applicant’s Reply at *21. Examiner respectfully disagrees. Applicant misapprehends Dickleman. “One example method for determining the proper categorization is to allow the buyer to select a proper categorization.” ¶ [0102]. This statement supports Applicant’s assertion but is merely “[o]ne example method.” In another embodiment, “[s]ets of input data can be input into the algorithm(s). The output of the algorithm (s) can include the desired account type(s) [medical designation] for each set of input data. This results in a matching between each set and specific types of accounts” in Tables 1 & 2. ¶ [0091]. 
Applicant argues that if “a person of ordinary skill in the art would have found it obvious to combine Novis and Dickleman, the combination would not result in the features of claim 11. Rather, a combination of Novis and Dickleman would result in a multi-use account system where transactions are designated as medically-related or non-medically-related and accounts are selected using algorithms including unsupervised machine learning models. Applicant’s argument is not persuasive for the reason here and in the § 103 rejection below. The designation of transaction as medically-related or non-medically related is exemplary representing one embodiment. See, e.g., Dickleman, Abstract, Title, ¶¶ [0002], [0008]–[0016], where each of the cited paragraphs discloses an embodiment,” one of which is medically-related or non-medically-related accounts. ¶ [0087] (“An example set of business-rule data for various medical items is provided in Table 1.”), ¶ [0033] (“A specific example embodiment of the present invention is designed for use with healthcare products and services.”). Dickleman discloses the generic problem of consumers having “an increasing number of accounts from which they can access funds for purchases (e.g., credit, debit, insurance, health-savings accounts, money markets, investment and retirement). These accounts can vary with respect to their respective fees, tax implications, interest rates, limitations on withdraw amounts and a number of other properties. Often the consumer is forced to spend considerable time and effort to manage such accounts and associated transactions.” ¶ [0007]. The solution offered by Dickleman is financial control center that processes data in response to a purchase transaction … The control center accesses information about buyers (and in some instances, sellers also) involved in the purchase transaction and their accounts which might be adjusted (e.g., debited) in consideration of the data-identifiable items involved in the transaction.” Dickleman, ¶ [0008]. “Payment is facilitated for the items as a function of at least one of the plurality of buyer accounts.” Abstract. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the claimed anomaly account determination and selection features using an unsupervised machine learning algorithm as explained in Dickleman, to the known invention of Novis, with the motivation to aid the user in selecting the best financial account to use for a particular purchase considering fees, tax implications, interest rates, and other factors. Dickleman, ¶ [0007].

Examiner’s Statement of Eligibility Under 35 U.S.C. § 101 
(Claims 1–8, 12–24, and 28–32)
Claims 1–8, 12–24, and 28–32 are eligible under 35 USC § 101. Claims 1–8, 12–24, and 28–32 are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way through additional meaningful limitations. MPEP 2106.05(e). The meaningful limitations are:
training a supervised machine learning model in a first stage using, as a first training set, a plurality of historical transaction records that each include transaction information for a particular financial transaction, financial account information for the plurality of financial accounts at a time that the particular financial transaction was received and an indication of which financial account of the plurality of financial accounts was selected for the particular financial transaction; and

using the supervised machine learning model to generate an output that selects a first financial account of the plurality of financial accounts … : 

[…] 

causing the financial transaction to be charged to the particular financial account;

receiving feedback information regarding the selection of the particular financial account;

training the supervised machine learning model in a second stage using, as a second training set, at least the feedback information regarding the selection of the particular financial account.

These claimed limitations as informed by Applicant’s Specification ¶ [0058], incrementally improve the accuracy of the machine learning model output account selections, and are meaningfully limitations beyond generally linking the use of the judicial exception to a particular technological environment. MPEP § 2106.05(e).

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 11 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Analysis

Step 1: Claims 11 and 27 are directed to a statutory category. Claim 11 recites “a computer-implemented method” and is therefore, directed to the statutory category of “a process.” Claim 27 recites “one or more non-transitory computer-readable media” and is therefore, directed to the statutory category of “an article of manufacture.”
Representative Claim
 	Claim 27 is representative [“Rep. Claim 27”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
27. One or more non-transitory computer-readable media 

[A] storing instructions which, when executed by one or more processors, cause: 

[B] inputting into an unsupervised machine learning model information about previous financial transactions performed by a consumer;

[C] receiving transaction information of a financial transaction at a payment intermediary computer system, the financial transaction involving a multi-account payment card associated with a multi-account payment card identification (ID) of the consumer; 

[D] determining, by the payment intermediary computer system, that the multi-account payment card ID is associated with a plurality of financial accounts of the consumer; 

	[D1] wherein the plurality of financial accounts includes one or more financial accounts designated for use with anomaly transactions; 

	[D2] wherein the one or more financial accounts designated for use with the anomaly transactions includes a first financial account of the plurality of financial accounts; 

	[D3] wherein an anomaly transaction is a financial transaction of the consumer that is determined by the unsupervised machine learning model to be unlike previous financial transactions performed by the consumer using the plurality of financial accounts; 

	[D4] wherein each of the plurality of financial accounts is associated with a distinct payment source; 

[E] in response to determining that the multi-account payment card ID is associated with the plurality of financial accounts,

	[F] selecting, by the intermediary computer system, the first financial account of the plurality of financial accounts based, at least in part, on: 

		[G] inputting into the unsupervised machine learning model information about the financial transaction;

		[H] determining, using the unsupervised machine learning model, that the financial transaction is an anomaly transaction because the financial transaction is unlike the previous financial transactions performed by the consumer, using the plurality of financial accounts, that were input into the unsupervised machine learning model; and

	[I] based on the unsupervised machine learning model determining that the financial transaction is an anomaly transaction, selecting the first financial account of the plurality of financial accounts; 

	[J] 12Serial No. 16/729,245; Filed 12/27/2019Docket No. 60475-0051Reply to Office Action sending, by the intermediary computer system, modified transaction information of the financial transaction specifying the first financial account to a computing device associated with the first financial account.

Step 2A, Prong One: Rep. Claim 27 recites “inputting … information about previous financial transactions performed by a consumer” (Limitation B); “receiving transaction information … involving a multi-account payment card” (Limitation C); “determining that the multi-account payment card ID is associated with a plurality of financial accounts” (Limitation D); “in response to determining that the multi-account payment card ID is associated with the plurality of financial accounts” (Limitation E); “selecting the first financial account of the plurality of financial accounts” (Limitation F); “inputting … information about the financial transaction” (Limitation G); “determining … that the financial transaction is an anomaly transaction because the financial transaction is unlike the previous financial transactions performed by the consumer, using the plurality of financial accounts” (Limitation H); “based on … determining that the financial transaction is an anomaly transaction, selecting the first financial account of the plurality of financial accounts” (Limitation I); and “sending … modified transaction information of the financial transaction specifying the first financial account” (Limitation J), which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B).	 Limitations D1–D4 all recite “wherein” clauses that further limit the abstract idea exception of sales activities recited in Limitations B–J. Id. 
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (4) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are limited to the bold computer components and are: instructions, one or more processors, unsupervised machine learning model, a payment intermediary computer system, and  a computing device.
Regarding the one or more processors, and instructions, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic processor and instructions. E.g., Fig. 3 and associated text ¶¶, [0059], [0061]. The claims describe the generic computer/computer components performing the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea itself simply adds a generic computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3).
Regarding the payment intermediary computer system and computing device, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as a general purpose computer, so Examiner assumes Applicant intended merely generic computer E.g., Spec. ¶¶ [0024] (generic TDFAS system 118), [0060]–[0071] (generic computer system), Fig. 3. Limitation C describes the payment intermediary computer system receiving transaction information and Limitation J describes the payment intermediary computer system sending modified transaction information to the computing device, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitation D and describes the payment intermediary computer system “determining the multi-account payment card ID is associated with a plurality of financial accounts” and Limitation F describes the payment intermediary computer system selecting the first financial account upon the unsupervised machine learning model determining the financial transaction is an anomaly transaction (Limitation I). Limitations D & F are part of the abstract idea exception described supra and cannot be a practical application. MPEP § 2106.05. Performing the steps of the abstract idea itself simply adds a generic computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). 
To the extent Applicant avers the payment intermediary computer system modifies a typical credit card transaction containing the multi-account payment card number to specify a particular financial account of the customer, Applicant has not recited said features as explained supra. Even if said features were recited, arguendo, the modifying of received data is merely the  modifying/combining of data elements before transmission, which is also a normal function of a computer. MPEP 2106.05(f)(2). The modification of the “data” to create “modified data” covers any solution to creating an “modified data” with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). Modification of the data is similarly conventional because as it is not limited by any particular data structure, may be formatted in any computer readable format, and may comprise any information sufficient to identify the relevant information, such as descriptive text, proprietary codes, pointers, handwritten text, or vocal commands. MPEP 2106.05(f).
Alternatively, Limitations D & F, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). For example, but for the generic computer components claim language, the claim encompasses a customer (with more than one account at the bank) making a transaction with a bank teller, wherein the bank teller asks the customer what account the customer wants to use for the transaction and the customer responds. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). Accordingly, a practical application cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Regarding the unsupervised machine learning model, Examiner remarks in the Reponses to Argument section are incorporated as it set out in length. Applicant’s Specification discloses the unsupervised machine learning model is a generic, off-the-shelf, algorithm known in the prior art to a PHOSITA at the time of filing.  Spec., ¶ [0043]. 
The claims merely recite using the model to receive input (Limitations B & G) and to produce an output (Limitations H & I), a function of any model, without disclosing any details for how the model uses the input to produce the output. These limitations describe the functions of the unsupervised machine learning model as receiving and transmitting data (Limitations B, G, I), which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). The “determining” step (Limitation H) covers any solution to determining an anomaly transaction with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). This describes a function at the level of a “generic black box” to determining an anomaly transaction. Using a known model in the way it is ordinarily used to input data and receive a corresponding output is not a practical application. MPEP § 2106.05(f). The computer is used a as tool.
Therefore, the recitation of a generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 27 is directed to an abstract idea. Rep. Claim 27 is not substantially different than Independent Claim 11 and includes all the limitations of Rep. Claim 27. Therefore, Independent Claim 11 is also directed to the same abstract idea. Claims 11 and 27 do not have any dependent claims.
Step 2B:  Rep. Claim 27 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of additional elements is not inventive. Spec., ¶ [0072].
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept. Rep. Claim 27 is not substantially different than Independent Claim 11 and includes all the limitations of Rep. Claim 27. Therefore, Independent Claim 11 also does not recite an inventive concept.
No Dependent Claims
 
Rep. Claim 27 and Independent Claim 11 have no dependent claims.
Conclusion

Claims 11 and 27 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 27 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Novis (U.S. Pat. Pub. No. 2020/0202330) [“Novis”] in view of Dickleman (U.S. Pat. Pub. No. 2009/0144194) [“Dickleman”]
Regarding Claim 11, Novis discloses
A computer-implemented method for selecting a financial account for a financial transaction, comprising: 
(See at least Fig. 6 and associated text ¶ [0073], where a method for optimizing the selection of a financial account during a transaction between multiple accounts using an optimization algorithm. ¶ [0009] (“optimization algorithm”).)

[…]

receiving transaction information of the financial transaction at a payment intermediary computer system [server system 105], the financial transaction involving a multi-account payment card associated with a multi-account payment card identification (ID) of the consumer; 
(See at least Fig. 6, step 602 “receive card information associated with a transaction” at a merchant. ¶ [0073]. The financial transaction involves a multi-use payment card of a user (consumer). Fig. 6, step 606a and associated text ¶¶ [0073], [0075]. The multi-use payment card is associated with an account number. Id. The transaction is received by a “server system 105”. ¶ [0073], Fig. 1. Examiner notes that the financial transaction at a payment intermediary computer system in view of Applicant’s Specification ¶ [0024] is “one or more servers.”)

determining, by the payment intermediary computer system, that the multi-account payment card ID is associated with a plurality of financial accounts of the consumer; 
(See at least Fig. 6, step 606, and associated text ¶ [0075], where it is determined that the multi-use payment card account number is associated with a plurality of financial accounts of a user by using card data and retrieving the plurality of financial accounts from a database, memory, or client device. ¶ [0007]. The determination is performed by the “server system 105”. ¶ [0073], Fig. 1.)

[…]

wherein each of the plurality of financial accounts is associated with a distinct payment source; 
(See at least ¶ [0067] where a user enrolls each of their payment sources to the multi-use account by capturing an image of the payment card and permits the user to apply for a new financial account. ¶ [0068].)

in response to determining that the multi-account payment card ID is associated with the plurality of financial accounts, selecting, by the intermediary computer system,  the first financial account of the plurality of financial accounts […] :
(See at least Fig. 7 and associated text ¶ [0080], where a neural network machine learning model (optimization module 130) is used to calculate a user behavior metric based on “transaction [data] history for the financial accounts associated with multi-use account and user preferences associated with the multi-use account.” Historical transaction data includes transaction dates, transaction times, transaction amounts, transaction types, and location of the transaction for each of the financial accounts associated with multi-use account. ¶¶ [0046], [0069], [0083]; ¶ [0061] (defining data 314). The user behavior metric calculated from the ML model is used to determine the optimal financial account selected. Fig. 8, ¶ [0010]. The process to select an optimal financial account begins with receiving transaction information from a merchant. Fig. 6, step 602. The “selecting” is performed by the “server system 105”. ¶ [0073], Fig. 1.)

[…]

sending, by the intermediary computer system, modified transaction information of the financial transaction specifying the first financial account to a computing device associated with the first financial account [financial data system 109].
(See at least Fig. 6, step 612 (complete financial transaction using selected financial account”) and associated text ¶ [0079], “[S]erver system 105 may communicate with financial data system 109 or merchant system 107 to request authorization to complete the transaction.” “At step 610, server system 105 may be configured to select the financial account based on the determination of step 608. For example, optimization module 130 may select the first financial account (e.g., Financial Account #1 of FIG. 3) to complete the transaction at the merchant system 107.” ¶ [0077]. The transaction information is “modified” because the original transaction information contained card 402 data that is “used to access the user's multi-use account and retrieve user information, including financial account data for one or more financial accounts and user preferences associated with the multi-use account.” ¶ [0075]. Once a user financial account of the plurality of financial accounts is selected in Fig. 6, steps 608 and 610, the transaction is completed with the selected financial account, Fig. 6, step 612.  The modification from original card 402 data to that of the selected financial account is “modified transaction information”.)

Novis discloses an optimization module 130 that uses an unspecified machine learning optimization model to calculate a user behavior metric 812. Novis, Fig. 7 and associated text ¶¶ [0080], [0081], [0038]. The “optimization module 130 may extract features from received user transaction history information and user preferences to calculate a user behavior metric.” Novis, ¶ [0038]. “User preferences” may include “transaction category preferences” or “a threshold requirement or rule to fulfill a status associated with the financial account, and a threshold requirement or rule to fulfill a rewards program associated with the financial account.” Novis, ¶¶ [0069]–[0071]. The machine learning optimization model may be “convolutional neural networks,” “statistical algorithms” such as  “parametric, non-parametric, and/or semi-parametric models,” “regression models”, “classifiers,” “Random Forests composed of a combination of decision tree predictors,” “classification and regression trees, or other types of models known to those skilled in the art.” Novis, ¶ [0039]. Novis further discloses combining the calculated behavior metric 812, location information 810, merchant information 808, user preferences 806, and financial account data 804, using user-defined weights, to select an optimal financial account 814 for the purchase. Fig 8 and associated text ¶¶ [0082]–[0088]. Novis does not explicitly disclose an unsupervised machine learning model. Therefore, Novis does not disclose but Dickleman discloses

inputting into an unsupervised machine learning model information about previous financial transactions performed by a consumer; 
(See at least ¶ [0900], “The business rules and related algorithms use the data in Tables 1 and 2 as inputs in the selection of a buyer account to associate with the particular group. Although not shown, buyer-specific data (e.g., account limits/balances, buyer selected preferences, buyer credit-history or other buyer data) can also be used in selection of a buyer account. ¶ [0093], “In another buyer-account-selection algorithm, the algorithm uses a database of prior history to determine the buyer accounts. In a specific example, an unsupervised learning algorithm can be employed. The unsupervised learning algorithm takes all the data available and develops probabilistic models from the data.” ¶ [0093]. Alternatively, Novis, Fig 7, step 703.)

wherein the plurality of financial accounts includes one or more financial accounts [medical account] designated for use with anomaly [medical] transactions; wherein the one or more financial accounts designated for use with the anomaly [medical] transactions includes a first financial account [HSA account / Credit Card #] of the plurality of financial accounts;
(See at least Table 1 between ¶¶ [0087] and [0088], where a medical account is designated for medical transactions. “[T]he payment parser determines whether a particular transaction item qualifies for specific accounts. In one instance, the account is a medical account for which only medically related items qualify. Example medical accounts include insurance accounts and health savings accounts (HSAs).” ¶ [0010]. As explained in the Response to Argument section which is incorporated here as if set out at length, the first occurrence of a medical charge would be unlike previous financial business transactions. Alternatively, Novis, Figs. 7 & 8.) 

wherein an anomaly [first medical transaction] transaction is a financial transaction of the consumer that is determined by the unsupervised machine learning model to be unlike the previous financial transactions performed by the consumer using the plurality of financial accounts; 
(Examiner interprets “unlike previous financial transactions” as “any difference in the current financial transaction and previous financial transactions such as the transaction amount, date, time, or medical, non-medical, personal, or business categorization (label).” See at least Dickleman, ¶ [0090], “The business rules and related algorithms use the data in Tables 1 and 2 as inputs in the selection of a buyer account to associate with the particular group. Although not shown, buyer-specific data (e.g., account limits/balances, buyer selected preferences, buyer credit-history or other buyer data) can also be used in selection of a buyer account.” “Sets of input data can be input into the algorithm(s). The output of the algorithm (s) can include the desired account type(s) for each set of input data. This results in a matching between each set and specific types of accounts.” ¶ [0091]. As account limits/balances of the selected account are considered, it reasonably suggests that if a purchase amount exceed the account credit limit or balance, an alternate account would be selected, as explained in Dickleman, ¶¶ [0072], [0076].  Alternatively, “For example, a previously unknown identifier or combination of transaction data is first compared against the lookup table. Assuming that the lookup table does not have an entry for the identifier [i.e., an anomaly], categorization can be determined for the identifier.” ¶ [0101]. The “anomaly transaction” being “unlike previous transactions” is previously unknown transaction data. Alternatively, The “anomaly transaction” being “unlike previous transactions” could be a first medical transaction or a first non-medical transaction as indicated in Dickleman, Figs. 1 & 2. The first transaction of a particular type is “unlike previous transactions” of another type. Alternatively, Novis, Figs. 7 & 8 as explained supra.)

5Serial No. 16/729,245; Filed 12/27/2019Docket No. 60475-0051 Reply to Office Actionselecting the first financial account of the plurality of financial accounts based, at least in part, on: 
(See at least Fig. 5, step 508, and associated text ¶ [0079], “A particular account is selected … [by] implement[ing] an algorithm.” Alternatively, Novis, Fig. 8, step 814.) 

inputting into an the unsupervised machine learning model information about the financial transaction;
(See at least Fig. 5, step 502. “The unsupervised learning algorithm takes all the data available and develops probabilistic models from the data. For example, one such algorithm may be used to determine the likelihood that a buyer will make a payment on-time. This can affect the desired account, as some accounts may charge higher penalties and/or interest rates. Should the desired result be a minimization of buyer costs and the buyer is deemed to be likely to make a late payment, the accounts can be selected accordingly.” ¶ [0093]. ¶ [0093] reasonable suggests, discloses or teaches to a PHOSITA that the existing transaction data is used with a unsupervised ML model to select an account. ¶ [0090]. Alternatively, Novis, Figs. 7 & 8.)
determining, using the unsupervised machine learning model, that the financial transaction is an anomaly transaction because the financial transaction is unlike the previous financial transactions performed by the consumer, using the plurality of financial accounts, that were input into the unsupervised machine learning model; and 
(This limitation is not substantially different that “wherein an anomaly” limitation above and is therefore rejected similarly. See at least Dickleman, ¶¶ [0090], [0091], [0072], [0076], [0101], Figs. 1 & 2. Alternatively, Novis, Figs. 7 & 8 as explained supra.)

based on the unsupervised machine learning model determining that the financial transaction is an anomaly transaction, selecting the first financial account of the plurality of financial accounts;
(See at least ¶ [0093], “For example, one such [unsupervised machine learning] algorithm may be used to determine the likelihood that a buyer will make a payment on-time. This can affect the desired account, as some accounts may charge higher penalties and/or interest rates. Should the desired result be a minimization of buyer costs and the buyer is deemed to be likely to make a late payment, the accounts can be selected accordingly.” ¶ [0090]. The first transaction of a particular type is “unlike previous transactions” of another type. Alternatively, Novis, Figs. 7 & 8 as explained supra.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the claimed anomaly account determination and selection features using an unsupervised machine learning algorithm as explained in Dickleman, to the known invention of Novis, with the motivation to aid the user in selecting the best financial account to use for a particular purchase considering fees, tax implications, interest rates, and other factors. Dickleman, ¶¶ [0007], [0079]. 

Regarding Claim 27, Novis discloses
One or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause:
(See at least ¶ [0009], where “the system comprising at least one processor and a storage medium storing instructions that, when executed, configure the at least one processor to perform operations”)
The remaining limitations of Claim 27 are not substantively different than those presented in Claim 11 and are therefore, rejected, mutatis mutandis, based on Novis and Dickleman for the same rationale presented in Claim 11 supra.

Allowable Subject Matter
Claims 1–8, 12–24, and 28–32 are allowed.





Reasons for Allowance
 
The following is Examiner’s statement of reasons for the indication of allowable subject matter:
The claims are eligible under 35 USC § 101 as explained above. 
The prior art taken alone or in combination fails to teach the following claimed features of Independent Claims 1 and 17. The distinguishing claimed features over the prior art are:
selecting the particular financial account based on:

the output of the supervised machine learning model;

the weight assigned to the output of the supervised machine learning model;

the one or more outputs of the one or more account selection techniques; and 

the distinct weight assigned to each of the one or more outputs of the one or more account selection techniques

The prior art references most closely resembling the applicant’s claimed invention are:
Novis (U.S. Pat. Pub. No. 2020/0074449) is pertinent because it discloses systems and methods for assisting a consumer in selecting the best financial account to use when making purchases. Novis, ¶ [0003]. The financial account is selected based on the output of a machine learning model of the consumer’s historical transactions. Novis, Fig. 7. Novis does not explicitly disclose selecting a particular financial account based on the weighted output from at least two different account selection techniques, where one of the selection techniques is supervised machine learning. 
Dickleman (U.S. Pat. Pub. No. 2009/0144194) is pertinent because it discloses the selection of a single financial account or “more than one account … at the same time,” based on “multiple [different] algorithms.” Dickleman, ¶¶ [0080], [0091]. Each algorithm is “tailored to different outcomes (e.g., maximize short/long-term gains, minimize tax implications, minimize fees or optimize gain/costs for certain/all parties).” Dickleman, ¶ [0091]. Algorithms are used to “initialize[ ]” or “modif[y]” a “lookup table.” Id. “Both supervised and unsupervised modeling can be useful for continual updating of the models and the resulting selection of the buyer account made by the system.” ¶ [0095]. “[S]tatistical weighting of [lookup table] inputs,” ¶ [0090], and assigning a “weight-factor” to output data from lookup tables is performed to identify a preferred selected account. ¶ [0092]. However, Dickleman is distinguished because only machine learning algorithms are used.
Bodington (Int. Pat. No. WO 2010/083454 A2) is pertinent because it discloses linking cashless accounts together and defining/determining rules to optimize account selection based on loyalty features.
NPL: “Federated Optimization for Financial Transaction Management” (2019) is pertinent because it discloses a method and system of federated optimization for financial transaction management. The system reviews all of an individual’s expenses, payment options, and all the associated implications, and then presents the individual with the optimal payment method for a single or group of expense(s).
Claims 1–8, 12–24, and 28–32 are allowed because the references individually and in combination, fails to teach or render obvious the distinguishing claimed features identified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694